Citation Nr: 0518199	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis. 

2.  Entitlement to a rating in excess of 10 percent for 
scars, right hand and forearm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 2000, by the St. Petersburg, Florida Regional Office 
(RO), which increased the evaluation for the veteran's 
bronchitis from 10 percent to 30 percent, effective December 
16, 1998; that rating action also increased the evaluation 
for scars of the right hand and forearm, from 0 percent to 10 
percent, effective January 11, 2000.  The veteran perfected a 
timely appeal to that decision.  


FINDING OF FACT

The veteran has submitted a signed statement by which he 
withdrew his appeal concerning all issues.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran, concerning the issues of entitlement to an increased 
rating for bronchitis, and entitlement to an increased rating 
for scars of the hand and forearm, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally, without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2004).  

In an August 2000 rating decision, the RO increased the 
evaluation for the veteran's service-connected bronchitis 
from 10 percent to 30 percent, effective December 16, 1998; 
the RO also increased the evaluation for scars of the right 
hand and forearm from 0 percent to 10 percent, effective 
January 11, 2000.  The veteran subsequently perfected a 
timely appeal of these assigned ratings by filing a 
substantive appeal (VA Form 9) on May 9, 2003.  In a 
statement, dated June 21, 2005 and received on June 23, 2005, 
the veteran's service representative indicated that the 
veteran was withdrawing his appeal in its entirety concerning 
all issues.  Of record, is a statement from the veteran 
personally authorizing the withdrawal of the claim.  In his 
statement, dated November 6, 2003, the veteran informed the 
RO that he wished to withdraw his appeal of the RO's decision 
regarding all issues.  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his appeal as to the issues of entitlement to a rating in 
excess of 30 percent for bronchitis, and entitlement to a 
rating in excess of 10 percent for scars of the right hand 
and forearm.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
those issues.  Therefore, the provisions of the Veterans 
Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to claims of entitlement to a rating in excess 
of 30 percent for bronchitis, and entitlement to a rating in 
excess of 10 percent for scars of the right hand and forearm, 
and those issues are dismissed.  


ORDER

The appeal for entitlement to a rating in excess of 30 
percent for bronchitis is dismissed.  

The appeal for entitlement to a rating in excess of 10 
percent for scars of the right hand and forearm is dismissed.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


